Citation Nr: 0322359	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision which denied 
service connection for a low back disability.  

In October 2000, the case was remanded to the RO for 
additional development.  The case was returned to the Board 
in March 2003.  

In March 2003, the Board of Veterans' Appeals (Board) 
undertook further development in this case in accordance with 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

However, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board's development sought to obtain an opinion as to the 
relationship between any current back disability and a 
disease or injury in service.  The veteran underwent an 
examination for VA in June 2003.  However, the examiner did 
not express an opinion as to the relationship between back 
disabilities reported on the examination, and service.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  The RO should ask the examiner who 
conducted the June 2003 examination to 
again review the claims folder and 
express an opinion as to whether any 
current back disability, at least as 
likely or not, is related to a disease or 
injury in service.  If the examiner is 
unavailable, another physician may review 
the claims folder and furnish the 
necessary opinion.

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its supplemental statement 
of the case issued in December 2002.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


